Citation Nr: 0126733	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  97-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, currently rated 40 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1966 to 
September 1966 and from August 1967 to October 1969.  His 
appeal initially came before the Board of Veterans' Appeals 
(Board) in August 1998 from a rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), at which time it was remanded for 
procedural reasons.  


FINDINGS OF FACT

1.  The appellant's low back disorder is manifested by 
symptomatology that is productive of severe lumbosacral 
strain, limitation of motion in the lumbar spine, and 
possible intervertebral disc syndrome resulting in no more 
than severe disability.  

2.  The appellant has completed one year of college, has work 
experience as a correctional officer, building maintenance 
man, and a shipyard machinist, and last worked full time in 
1990.  

3.  The appellant's service-connected disabilities consist of 
chronic low back strain, rated 40 percent disabling, and a 
laceration scar on the right foot, rated noncompensably 
disabling.  The combined disability evaluation is 40 percent.  

4.  The appellant's service-connected disabilities are not so 
incapacitating that they individually or collectively prevent 
him from securing or following substantially gainful 
employment.  

CONCLUSIONS OF LAW

1.  A rating greater than 40 percent for chronic low back 
strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic Code 5295 
(2001).  

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(a), 3.340, 3.341, 4.16 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his service-connected chronic low 
back strain is more severely disabling than currently rated, 
and, therefore, warrants a higher rating.  He further argues 
that he is prevented from obtaining and maintaining all forms 
of substantially gainful employment as a result of his 
service-connected low back disability and his right foot 
laceration scar.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claims in light of 
recently promulgated regulations by VA concerning its duty to 
assist under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The Board finds that the duties to assist 
provided under the new statute and regulations have been 
fulfilled in that the appellant's service medical records and 
VA medical records have been associated with the claims file, 
and he has not indicated the existence of any additional 
evidence that might be pertinent to his claims.  
Additionally, the January 1997 and August 1998 Statements of 
the Case, along with the October 1997 and March 1999 
Supplemental Statements of the Case, informed him of what 
evidence was needed to demonstrate that his low back disorder 
warranted a higher rating and prevented him from performing 
substantially gainful employment, and he was provided ample 
opportunity and time to submit evidence.  The RO also sent 
the appellant notification in March 2001 about the VCAA, 
which informed him of what evidence was necessary in order 
for VA to grant his claims.  Furthermore, the appellant and 
his spouse presented testimony at a July 1997 Regional Office 
hearing regarding his claims.  Therefore, the Board concludes 
that a decision on the merits at this time as to both issues 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Chronic Low Back Strain

Service medical records show that the appellant was treated 
in October 1968 after he slipped and injured the right side 
of his back.  In February 1969, he was treated for a 
complaint of pain in the lumbar spine area without any 
radicular component after hurting his back injury lifting a 
refrigerator.  He was later treated on two occasions in July 
1969 for complaints related to his back.  His October 1969 
separation examination indicated that his back pain was 
better, except on prolonged sitting or standing, and had no 
bony pathology.  

Following service, the appellant underwent a VA medical 
examination in February 1970, at which time he complained of 
pain and tenderness in the mid lumbar spine region.  There 
was no restriction of motion in the lumbar spine, but there 
was mild discomfort at maximum rotation to the right and 
left.  There was no history or evidence of acute inflammatory 
joint change.  The diagnosis was a history of low back strain 
in the mid lumbar spine.  

Private medical records dated in the 1970's showed treatment 
in October 1970 for mild spasm in the lumbar paraspinous 
muscles, with intact range of motion in the spine, that was 
diagnosed as muscle strain of the lumbosacral spine, and 
treatment in November 1978 for low back pain.  

At a January 1979 VA spine examination, the appellant 
complained of low back pain with occasional radiation to 
either leg over the years.  He walked normally without a limp 
but showed some discomfort in his back with forward flexion, 
as he was unable to touch his toes.  X-rays of the lumbar 
spine revealed a posterior osteophyte at the fifth lumbar 
vertebra.  

An April 1992 Social Security Administration decision noted 
that the evidence showed that the appellant had low back pain 
syndrome with chronic pain, muscle spasm, and limitation of 
motion in the lumbar spine.  

A VA examination of the appellant's spine was performed in 
October 1992.  The appellant gave a history of initially 
injuring his back in service when carrying a refrigerator and 
then re-injuring it in a fall two years ago.  He indicated 
that since the fall he had experienced constant low back 
pain, intermittent right leg shooting pain, occasional left 
leg shooting pain, and intermittent right thigh and leg 
numbness, with his symptoms worse on prolonged sitting and 
standing but not affected by walking, which was limited 
secondary to heart problems.  It was noted that the appellant 
reported having worn a lumbar corset for 25 years and that 
aspirin was the only medication he was taking for his back 
pain.  Physical examination revealed moderate scoliosis, mild 
local tenderness in the right lumbar spine region, moderate 
muscle spasms, and limitation of motion in all directions due 
to pain.  Strength was found to be 5/5, while sensory testing 
revealed mild hypesthesia of the right lateral leg.  Deep 
tendon reflexes were 2+ at the knees, 1+ at the right ankle, 
and 2+ at the left ankle.  The appellant demonstrated a 
markedly antalgic gait, favoring the right leg.  X-rays 
showed osteoarthritis in the lumbar spine, predominantly at 
the L5-S1 interspace.  The diagnoses were chronic low back 
pain, probably secondary to severe osteoarthritis of the 
lumbar spine region, and sciatica.  The examiner opined that 
the appellant was severely debilitated secondary to radicular 
pain as well, and could be suffering from a herniated nucleus 
pulposus.  

An MRI of the lumbar spine by VA in October 1992 revealed 
loss of disc height at L5-S1, with all disc signals appearing 
normal.  Axial images demonstrated a concentric bulge at L4-5 
without evidence of focal herniation or nerve root 
impingement.  There was bony spurring at L5-S1, arising both 
from the posterior aspect of the vertebral body as well as 
from the facet joints that narrowed both foramina, slightly 
more so on the left.  The impressions were mild degenerative 
changes in the lower lumbar segment, and no evidence of focal 
disc herniation.  

At a June 1994 VA spine examination, the appellant complained 
of constant low back pain with occasional radiation down both 
legs to the feet and occasional numbness over the anterior 
aspect of both thighs, worse on the left.  He indicated that 
his back and leg pain had intensified since a 1993 fall and 
that his routine back pain was a 2 on a scale of 1 to 10 but 
at its worse was a 7, which lasted anywhere from a few 
minutes to a few hours.  On physical examination, the 
appellant walked very slowly with a cane in his right hand.  
On standing, his trunk flexed forward and slightly to the 
right.  There appeared to be an increase of muscle tone in 
the lumbar area, which was nontender to palpation.  Range of 
motion testing for the lumbar spine showed that forward 
flexion was to 80 degrees, extension was to 5 degrees, right 
lateral bending was to 30 degrees, and left lateral bending 
was to 15 degrees.  Pelvic rotation and occiput compression 
caused no complaint of pain.  Heel and toe walk was 
performed.  Deep tendon reflexes were 2+ at the knees and 
ankles, bilaterally.  Sciatic stretch tests, with the 
appellant in the sitting position, elicited complaints of low 
back pain at 70 degrees on the right.  In the supine 
position, the appellant flexed his left knee and hip due to 
discomfort with lying flat.  Straight leg raising at 40 
degrees, left and right, produced a complaint of low back 
pain that was intensified by plantar flexion of the ankle.  
Simultaneous hip and knee flexion elicited a complaint of low 
back pain.  The diagnosis was low back pain.  

An MRI of the lumbar spine by VA in February 1996 showed an 
annular bulge at L4-5 and osteophytic spurring at L4-5 and 
L5-S1 posteriorly.  It was reported that the combination was 
causing bilateral neural foraminal narrowing at L5-S1 
(borderline central stenosis), which was slightly worse than 
what had been shown on an October 1992 MRI.  

At the July 1997 Regional Office hearing, the appellant and 
his spouse presented testimony concerning his back 
disability.  He stated that he basically only saw physicians 
approximately every six months, when he would get his 
medications refilled.  He described pain in his back that 
radiated down his legs and numbness that resulted in his legs 
giving out after 50 to 100 yards of walking, which happened 
virtually all the time.  He indicated that he had been in a 
wheelchair since December 1996 and that the physicians had 
told him that his back problem was not severe enough to 
warrant surgery.  The appellant's spouse testified that the 
appellant spent most of his time either in a wheelchair, a 
lounge chair, or bed, and that he did not go out anywhere and 
was unable to assist with household chores.  

At a September 1997 VA spine examination, the appellant 
complained of attacks of "severe excruciating sharp pain" 
in his back, which occurred on an average of 1-2 times a 
month in the middle of the lumbosacral spine and usually 
lasted a few seconds, and which were followed by a dull, 
constant pain across the lumbosacral spine, with occasional 
radiation into the left or right leg and numbness and 
tingling in the right thigh and calf.  He indicated that the 
leg pain was usually precipitated by vigorous activity such 
as cutting the grass, or by sneezing.  He stated that he was 
able to obtain relief from the pain by taking his medicines 
or by lying in a recliner.  It was reported that heat had no 
effect on the back pain, and that there was no history of 
bowel or bladder incontinence.  

The appellant appeared at the September 1997 VA examination 
in a wheelchair.  When asked to walk, he demonstrated a quite 
unsteady, wide-based gait, but was able to stand on his heels 
and toes.  His spine was straight, his pelvis and shoulders 
were level, and there was no scoliosis or localized 
tenderness or muscle spasm in the lumbosacral area.  Forward 
flexion of the lumbar spine was to 80 degrees but other 
motions of the lumbosacral spine were resisted by the 
appellant.  Straight leg raising was to 90 degrees on the 
left, with pain in the back but not the leg, and was to 90 
degrees on the right with no pain anywhere.  Patrick's tests 
were negative.  Sensation was intact throughout both lower 
extremities and peripheral pulses were easily palpable.  Knee 
jerks were 1+, but the examiner was unable to elicit either 
ankle jerk.  X-rays of the lumbosacral spine revealed 
marginal osteophytes involving the second lumbar vertebra 
through the first sacral segment, which were most prominent 
at the L4-5 and L5-S1 interspaces, well maintained 
intervertebral disc spaces, four millimeters of 
retrolisthesis at L5-S1, and a bridging osteophyte at the T-
11 and T-12 vertebrae.  The diagnoses were early, mild 
degenerative arthritis of the lumbosacral spine and early, 
minimal stenosis of the lumbosacral spine.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 10 percent evaluation is assigned when 
lumbosacral strain is manifested by characteristic pain on 
motion; and a noncompensable evaluation is assigned when it 
is manifested by slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Inasmuch as the appellant is 
currently assigned a 40 percent rating for his low back 
disorder, he is in receipt of the highest schedular rating 
for lumbosacral strain.  

Because the highest schedular rating for limitation of motion 
(severe) in the lumbar spine is 40 percent evaluation, under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, a schedular higher 
rating may not assigned for the appellant's low back disorder 
on the basis of limitation of motion.  

Although there has been no medical diagnosis of 
intervertebral disc syndrome, the Board finds that the 
evidence is in equipoise as to whether the appellant has disc 
disease in his back, in that the February 1996 MRI reported 
that the combination of an annular bulge at L4-5 and 
osteophytic spurring at L4-5 and L5-S1 posteriorly was 
causing bilateral neural foraminal narrowing at L5-S1 
(borderline central stenosis).  Therefore, the Board will 
consider whether his low back disability warrants a rating 
greater than 40 percent under the criteria for intervertebral 
disc syndrome.  

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is shown to be moderate with 
recurring attacks, a 20 percent evaluation is assigned.  If 
intervertebral disc syndrome is mild , a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

After reviewing the medical evidence presented in this case, 
the Board finds that, even assuming that the appellant has 
disc disease in his lumbar spine, the clinical findings do 
not show that his low back disorder is currently manifested 
by symptomatology that meets the criteria under Diagnostic 
Code 5293 for a rating greater than 40 percent.  The Board is 
cognizant of the appellant's complaints and testimony of low 
back pain radiating into the lower extremities, with 
occasional numbness in the lower extremities, and the 
evidence on earlier examinations that indicated the presence 
of an annular bulging at L4-5 with muscle spasms and 
radiating pain from the low back to the lower extremities.  
However, the most recent examination that evaluated the 
appellant's low back disability, in September 1997, while 
noting that the examiner was unable to elicit either ankle 
jerk, did not reveal any muscle spasm in the lumbosacral 
area, nor any leg pain on straight leg raising.  Patrick's 
tests were negative, sensation was intact throughout the 
lower extremities, and peripheral pulses were easily 
palpable.  Furthermore, the October 1992 MRI noted that while 
axial images demonstrated a concentric bulge at L4-5, there 
was no evidence of focal herniation or nerve root 
impingement.  Although the appellant is shown to use a 
wheelchair, the Board finds that the evidence suggests that 
its use may be as much for his cardiovascular problems as for 
his back problems, inasmuch as he indicated at the October 
1992 VA examination that his back symptoms were not affected 
by walking, which was limited by his heart problems.  
Therefore, the Board concludes that the appellant's low back 
disorder does not approach the degree of severity that would 
merit a rating higher than 40 percent for intervertebral disc 
syndrome.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of back pain radiating into his 
legs and occasional numbness in the legs that causes them to 
give out, the Board does not find that such pain and weakness 
has resulted in functional disability in excess of that 
contemplated in the 40 percent evaluation already assigned.  
The evidence indicates that forward flexion is good, and that 
leg pain was usually precipitated by vigorous activity.  
Hence, the Board does not find that a higher disability 
evaluation is warranted for the appellant's low back 
disability on the basis of functional disability.  


II.  A Total Disability Rating

Review of the claim file shows that the Social Security 
Administration's April 1992 decision, awarding the appellant 
disability benefits, indicated that he had a high school 
education, with additional training in criminal justice 
standards, had work experience as a correctional officer in a 
state prison system (1979 to 1990), a building maintenance 
person for a municipality (1977 to 1979), and a shipyard 
machinist (1974 to 1977), and last worked in 1990.  The 
appellant was reported to have problems with his heart and 
back, for which he was wearing a back brace. The decision 
stated that his primary impairments were cardiac arrhythmia 
with recurrent tachyarrhythmias with premature ventricular 
contractions and supraventricular tachycardia that had been 
somewhat resistant to drug treatment.  It was also reported 
that the appellant had low back pain syndrome with muscle 
spasm and limitation of motion of the lumbar spine and 
chronic pain, recurrent episodes of syncope attributable to 
cardiac arrhythmias, a history of hypertension, atypical 
chest pain, and mild anxiety.  

On his May 1996 application for unemployability benefits (VA 
Form 21-8940), the appellant indicated that he had completed 
one year of college and last worked in June 1990.  

The appellant's service-connected disabilities consist of 
chronic low back strain, rated 40 percent disabling, and a 
right foot laceration scar, rated noncompensably disabling.  
The combined disability evaluation is 40 percent.  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar when it is poorly nourished with 
repeated ulceration (Diagnostic Code 7803), or when it is 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  Scars may also be rated under Diagnostic Code 
7805 as for limitation of function of the body part affected.  
The evidence presented in this case does not show that the 
appellant has functional impairment associated with the right 
foot laceration scar.  The June 1994 VA examination report 
noted a one inch scar located over the medial aspect of the 
right mid foot, which was normal in color, quite thin, and 
nontender.  The examiner stated that he was unable to locate 
any scar about the 1st or 2nd toes on the right foot.  Based 
on the evidence, the Board finds that the right foot 
laceration scar is properly rated.  

With regard to the appellant's other service-connected 
disability, his chronic low back strain, the Board, in its 
discussion above, reviewed the pertinent evidence and 
determined that the 40 percent rating currently assigned for 
the disability is proper.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).  In a pertinent precedent opinion, VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

In discussing the unemployability criteria, the Court has 
indicated, in essence, that the unemployability question, 
identified as the ability or inability to engage in 
substantially gainful activity, had to be looked at in a 
practical manner, and that the thrust was whether a 
particular job was realistically within the capabilities, 
both physical and mental, of the appellant.  Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the 
appellant, without regard to advancing age, is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§§ 3.321(a), 3.340, 3.341, 4.16.  

When the Board notes that a veteran has nonservice-connected 
medical problems that present significant disability, those 
nonservice-connected disabilities may not be considered in 
determining whether or not he is entitled to unemployability 
benefits under the provisions of 38 C.F.R. § 4.16(a).  

The criteria for a total rating based on individual 
unemployability provide as follows: Total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided That, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).  

The appellant has two service-connected disabilities, one 
evaluated as 40 percent disabling and the other as 
noncompensably disabling, for a combined rating of 
40 percent.  Therefore, he does not meet the percentage 
requirements for consideration for a total rating based on 
individual unemployability under 38 C.F.R. § 4.16(a).  

However, in such cases, a total rating based on individual 
unemployability may still be granted on an extraschedular 
basis under 38 C.F.R. § 4.16(b), which states that "[i]t is 
the established policy of the Department of Veterans Affairs 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue."  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities," and the governing norm in such exceptional 
cases is "a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  Similar procedures may be followed under 
38 C.F.R. § 4.16(b) where a veteran's service-connected 
disability ratings do not meet the percentage requirements of 
38 C.F.R. § 4.16(a) but the RO finds that the veteran is 
nevertheless unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b). 

Here, the Board finds first that the schedular evaluations in 
this case are not inadequate.  Higher ratings are provided 
for certain manifestations of the service-connected connected 
chronic low back strain and for the laceration scar on the 
right foot but the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The appellant has required no periods of 
hospitalization for service-connected disabilities and at his 
July 1997 Regional Office hearing he stated that he only saw 
physicians regarding his back problems when he went to have 
his medications refilled every six months.  

The Board has considered the appropriate factors and is not 
convinced that the current record demonstrates that the 
appellant's service-connected disorders are inadequately 
rated, or that he is prevented from engaging in employment 
commensurate with his educational and occupational background 
solely as the result of those service-connected disabilities.  
Although the appellant experiences some physical impairment 
due to chronic low back strain, the Board is cognizant of his 
other, nonservice-connected disorders, which include 
cardiovascular disability  recurrent episodes of syncope, 
hypertension, atypical chest pain, and mild anxiety.  The 
Board also notes that the April 1992 Social Security decision 
indicated that the appellant's primary impairments involved 
his cardiovascular disabilities.  At the September 1997 VA 
examination, the appellant indicated that he was able to 
perform some vigorous activities such as cutting grass, 
although such activity would result in leg pain.  

Accordingly, the Board concludes that the RO's decision not 
to refer this case for extraschedular consideration under 
38 C.F.R. §§ 3.321(b)(1) or 4.16(b) was reasonable and that 
referral for such consideration was not required by the 
evidence in this case.  38 C.F.R. § 4.16(b); see Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may 
consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  For the 
reasons and bases noted above, the Board concludes that the 
preponderance of the evidence in this case is against the 
appellant's claim for a total rating based on individual 
unemployability due to service-connected disabilities.  



ORDER

An increased rating for chronic low back strain is denied.  

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

